 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL L. OVERTON,                               No. 2:18-CV-2551-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CA. HLTH. CARE FAC., et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) “Ca. Hlth. Care Fac.”; and

 9   (2) “Ofcr: Nunez E-1-D.” Plaintiff’s claim, in its entirety, is as follows:

10                           Plt states that subject matter jurisdiction surrounds plt’s purchase
                    of a $3,245.18 package by Walken Horst (vendor). This claim can be
11                  substantiated by a preponderance of the documents as evidenced by an
                    [sic] package – invoice slip. The evidentiary standard surrounds a
12                  preponderance of the evidence that’s measured at 66 2/3 % pct. Albeit
                    this is of the lower standard, it still suffices as being a sufficient standard.
13                  Overton v. Overton 12345678910 WLF 777.
14                  Doc. 1, p. 2.
15   For relief, plaintiff “wishes to receive a package plus compensation for the aforementioned

16   claim.” Id.

17

18                                            II. DISCUSSION

19                  Plaintiff’s complaint fails to state a claim under § 1983 upon which relief can be

20   granted.
21                  To the extent plaintiff is naming the California Health Care Facility, a state prison,

22   as a defendant to this action, any claim against this state agency is barred. The Eleventh

23   Amendment prohibits federal courts from hearing suits brought against a state both by its own

24   citizens, as well as by citizens of other states. See Brooks v. Sulphur Springs Valley Elec. Coop.,

25   951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition extends to suits against states themselves,

26   and to suits against state agencies. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995)
27   (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A state’s agency responsible

28   for incarceration and correction of prisoners is a state agency for purposes of the Eleventh
                                                         2
 1   Amendment. See Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam); Hale v. Arizona, 993

 2   F.2d 1387, 1398-99 (9th Cir. 1993) (en banc).

 3                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

 4   connection or link between the actions of the named defendants and the alleged deprivations. See

 5   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

 6   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

 7   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

 8   an act which he is legally required to do that causes the deprivation of which complaint is made.”

 9   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

10   concerning the involvement of official personnel in civil rights violations are not sufficient. See

11   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

12   specific facts as to each individual defendant’s causal role in the alleged constitutional

13   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

14                  In this case, plaintiff has not alleged any conduct at all, let alone conduct that

15   caused a violation of a constitutional or statutory right. Plaintiff will be provided an opportunity

16   to more fully explain his claim consistent with the foregoing standards.

17

18                                          III. CONCLUSION

19                  Because it is possible that the deficiencies identified in this order may be cured by

20   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire
21   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

22   informed that, as a general rule, an amended complaint supersedes the original complaint. See

23   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

24   amend, all claims alleged in the original complaint which are not alleged in the amended

25   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

26   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make
27   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

28   complete in itself without reference to any prior pleading. See id.
                                                        3
 1                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                   Finally, plaintiff is warned that failure to file an amended complaint within the

 8   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 9   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

10   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

11   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

12                   Accordingly, IT IS HEREBY ORDERED that:

13                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

14                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

15   service of this order.

16

17   Dated: November 14, 2018
                                                             ____________________________________
18                                                           DENNIS M. COTA
19                                                           UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                         4
